Citation Nr: 1212304	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-26 822	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability, to include degenerative joint disease of the knees.  

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to a compensable disability rating for residuals of a left clavicle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision in October 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal. 

During the pendency of the appeal, a June 2011 rating decision granted service connection for hearing loss and tinnitus.  Since the Veteran has not disagreed with the ratings or effective dates assigned, the issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In September 2011, the Veteran withdrew a prior request for a hearing.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before VA has been withdrawn.  38 C.F.R. § 20.702(e) (2011). 

A claim for entitlement to service connection for a left shoulder condition other than service-connected left clavicle fracture has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the claims pertaining to the bilateral knees, the low back, and pes planus.  The rating claim regarding left clavicle fracture is addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  A November 1990 RO rating decision denied the Veteran's claim for service connection for a bilateral knee disability.  Subsequent August 1991 and December 1991 rating decisions confirmed and continued the denial.  The Veteran failed to appeal the rating decisions. 

2.  The additional evidence presented since the rating decision in December 1991 by the RO that denied service connection for a bilateral knee disability is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Bilateral pes planus preexisted service and did not increase in severity during service.

4.  A low back disability is not shown to have had onset during service; degenerative changes of the lumbar spine were not manifest to a compensable degree within one year of separation from service; degenerative disc disease and degenerative joint disease of the lumbar spine were first documented after service and are not shown to be related to or aggravated by an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  The December 1991 RO rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991).

2.  New and material evidence has not been presented to reopen the claim of service connection for a bilateral knee disability, to include degenerative joint disease of the knees.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Bilateral pes planus was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011). 

4.  A low back disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided adequate notice by a letter dated in February 2007.  That correspondence also satisfied the notice requirements for new and material evidence claims.  Kent, 20 Vet. App. at 1.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Sanders, 129 S. Ct. at 1696 (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in a July 2008 statement of the case and July 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  VA obtained an examination with respect to the claim for service connection for a low back disability.  With regard to the Veteran's application to reopen the claim of service connection for a bilateral knee disability, the Board notes that a VA medical examination or medical opinion is not required unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii).  With regards to the claim for service connection for bilateral pes planus, VA is not required to provide the Veteran with a medical examination absent a showing by the Veteran of a causal connection between the claimed disability and service, or any credible evidence relating the current disability to the Veteran's service.  For these reasons, development for a VA medical examination is not warranted for these two claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Initially, the Board notes that in a March 2012 statement, the Veteran's representative argued that in April 1991, the Veteran filed a timely notice of disagreement (NOD) with a November 1990 rating decision that denied service connection for a bilateral knee disability, to include arthritis of the knees.  The representative further argued that the RO misinterpreted the Veteran's statement as a claim to reopen the previously disallowed claim, which it then proceeded to deny in an August 1991 rating decision on the grounds that the Veteran had failed to submit new and material evidence to reopen the claim for service connection for a bilateral knee condition.  However, while the Veteran's April 1991 statement was received by the RO within the time period allowed for the filing of an appeal, the Board finds that the Veteran's April 1991 correspondence cannot be construed as a valid NOD with the November 1990 denial of service connection for a bilateral knee disability.  38 U.S.C.A. § 7105 (West 2002). 

A NOD is defined as a "written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudication determination by the RO and a desire to contest the result."  38 C.F.R. § 20.201 (2011).  It must be in terms which can be reasonably construed as expressing disagreement with that determination and a desire for appellate review.  Beyrle v. Brown, 9 Vet. App. 24 (1996).  A valid NOD must merely express dissatisfaction with the RO decision; it need not identify the specific errors of fact or law.  Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998). 

The Board finds that the April 1991 statement from the Veteran cannot be liberally construed as a valid NOD as to the RO's November 1990 denial.  In April 1991, the Veteran stated that he had injured both knees and both ankles in 1955 during basic training, due to a fall that also resulted in an injury to the left shoulder.  The Veteran indicated that he was being treated by private physicians and he would submit those records, and he also reported treatment at the VAMC (VA Medical Center).  This communication does not express dissatisfaction or disagreement with the November 1990 denial.  As the Veteran's communication cannot be liberally construed to express dissatisfaction with an adverse decision, the Board finds that the April 1991 communication does not meet the criteria for consideration as an NOD.  Accordingly, the RO correctly interpreted the communication as a new claim for service connection and, an August 1991 rating decision, denied the claim.  As the Veteran's April 1991 communication cannot be construed as a valid NOD and a NOD was not filed following a December 1991 rating decision that also denied the claim, the December 1991 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991).

In the October 2007 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for a bilateral knee condition on the grounds that the Veteran had failed to submit new and material evidence to reopen the claim.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for a bilateral knee disability may be reopened if new and material evidence is received.  38 U.S.C.A. § 5018 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claim was received in January 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in December 1991 included the Veteran's service treatment records which showed that in November 1955 the Veteran fractured his left clavicle in an automobile accident three days earlier.  The Veteran had been struck by another vehicle that went through a red light.  On separation from service in November 1956, the examiner noted simple fracture of the left clavicle and three ribs incurred in a November 1955 automobile accident.  It was noted that he was placed in a sling and his ribs were bandaged for a month.  The service treatment records contain no complaints, findings or treatment for a bilateral knee condition.

Also associated with the record were post-service treatment records that contained VA treatment records, dated as early as February 1990, showing complaints of bilateral knee pain.  The Veteran denied a history of trauma, and instead reported that he worked on his knees constantly.  Small knee effusion was noted.  In March 1990, the Veteran complained of bilateral knee pain for 6 to 7 weeks.  April 1990 knee ultrasound revealed prominent synovial bursa identified in the popliteal spaces, bilaterally.  A bilateral Baker's cyst could not be excluded, but seemed an unlikely possibility.  A July 1990 clinical treatment note contained an impression of mild degenerative joint disease of the knees.  Also of record were statements from the Veteran asserting that he injured both knees during basic training due to a fall that also resulted in a left shoulder injury.  

Additional evidence associated with the claims file since the previous denial of the claim in December 1991 includes an April 1991 x-ray report of the knees that revealed minimal degenerative arthritic changes, bilaterally.  Other treatment records have also been added, but they do not pertain to the knees.  The Board finds that the new medical treatment records are cumulative of evidence previously considered.  The evidence previously considered documented the presence of a bilateral knee disorder.  The new medical evidence does not show that any bilateral knee disability, to include degenerative joint disease of the knees, is related to the Veteran's service.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156.

The new evidence also includes statements from the Veteran relating the onset bilateral knee problems to service.  In this regard, the Veteran reported that he injured his knees in service when he slipped and fell chipping the left knee cap bone.  In other statements, the Veteran claimed to have injured his knees during the 1955 in-service motor vehicle accident.  Reportedly he was ejected from the vehicle through the driver's side window and landed on a fence.  He described a broken protruding knee bone.  He stated that he was hospitalized for 14 days.  Treatment consisted of surgery and a cast.  The Veteran's statements are not new and material evidence because they are cumulative.  They are redundant and duplicative of evidence considered at the time of the previous denial, the Veteran's assertions that he developed a bilateral knee disability in service.  Cumulative evidence does not meet the standard of new and material evidence because.  38 C.F.R. § 3.156.

To the extent that the new evidence does not a show competent evidence of a causal relationship between the Veteran's bilateral knee disability and service that is not also cumulative, it does not raise a reasonable possibility of substantiating the claim and therefore the new evidence is not material.  38 C.F.R. § 3.156.  Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection a bilateral knee disability, to include degenerative joint disease of the knees, is not reopened.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Annoni v. Brown, 5 Vet. App. 463 (1993).

III. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Generally, service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

A. Back Condition

The Veteran claims that he injured his back in service during a slip and fall incident.  He also reported injuring his back during the in-service motor vehicle accident in 1955.  The Veteran stated that following the accident, he was hospitalized for 14 days and thereafter he underwent physical therapy.  Reportedly, he was on sick leave for 2 1/2 months.  He was treated with steroid injections for many years and currently he takes over-the-counter medication for his back.  

The Board must assess the Veteran's competence and credibility to assert that his lumbar spine condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2).  The Board finds that the Veteran is competent to report that he had back pain or low back problems in service.  Layno, 6 Vet. App. at 465; 38 C.F.R. § 3.159(a)(2).  

The Veteran's service treatment records show that, in November 1955, he fractured his left clavicle in an automobile accident.  In December 1955, the Veteran complained of continued pain in the back and shoulder, and numbness in the fingers.  X-rays were negative.  There was no artery or nerve involvement.  On separation from service in November 1956, the examiner noted simple fracture of the left clavicle and three ribs, incurred in a November 1955 automobile accident.  It was noted that the Veteran was placed in a sling and his ribs were bandaged for a month.  The service treatment records otherwise contain no complaints, findings or treatment for a back disability, and on separation from service in November 1956, the Veteran's back was clinically evaluated as normal.  The service treatment records lack the combination of manifestations sufficient to identify a chronic lumbar spine disability and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, a private treatment record in November 1998, documented a cervical spine injury post- surgery following a 1994 motor vehicle accident.  X-rays of the lumbar spine in May 2011 revealed mild compression deformities of the L1-L4 vertebrae and degenerative joint disease of the lumbar spine with spondylolisthesis of L5 over S1.  As the initial documentation of degenerative changes of the lumbar spine is well beyond the one-year presumptive period for manifestation of arthritis, the Board finds that service connection cannot be established for arthritis of the low back on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, in view of the period without evidence of treatment for back complaints from 1956 to 2007 despite seeking treatment for other problems, and the lack of clinical findings or complaints relating to the lower back until 2011, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

To the extent that the Veteran claims continuity of symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board has weighed statements made by the Veteran as to incurrence of a lumbar spine disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In considering the statements of the Veteran as to an in-service low back disability and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record.  While the Veteran's back may have been symptomatic in connection with the in-service November 1955 motor vehicle accident, the Veteran's assertion that he developed degenerative disc and joint disease of the lumbar spine due to in-service injuries are inconsistent with the evidence of record, to include the service and post-service medical records, which do not show treatment or clinical findings pertaining to the lumbar spine until at least 2010 despite treatment for other problems.  Based on the foregoing, and as the Veteran is not competent to diagnose degenerative joint disease or degenerative disc disease of the lumbar spine, the Board finds that the Veteran is not competent or credible to the extent that he reports continuity of back symptoms attributable to the currently diagnosed lumbar spine disability since active service.  To the extent that the Veteran offers a credible assertion of continuity of symptomatology, that is outweighed by the lack of any objective or medical evidence to support that contention.

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay evidence is considered competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr, 21 Vet. App. at 303.  A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge). 

The Veteran is competent to describe symptoms of pain, which he can perceive.  However, the determination as to the presence, type, and cause of the pain, or any diagnosis of arthritis or degenerative disc of the lumbar spine, is medical in nature and not capable of lay observation because it relies upon clinical testing and training.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr, 21 Vet. App. at 303.  

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau, 492 F.3d at 1372.  However, the currently diagnosed lumbar spine disability was based on diagnostic tests, to include x-rays.  Therefore, the Board finds that the currently diagnosed disability of the lumbar spine is not simple medical condition that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret diagnostic tests.  Id.

On the question of causation, VA obtained a medical opinion, which considered the Veteran's contentions and the service treatment records.  The medical opinion did not attribute the Veteran's lumbar spine disability to service.  On VA examination in May 2011, the Veteran reported injuring his back in service when he was ejected from his vehicle during a motor vehicle accident.  The Veteran stated that he was hospitalized for multiple injuries, to include back injuries, following the 1955 motor vehicle accident.  Following an examination of the Veteran, to include x-rays of the lumbar spine, the examiner diagnosed mild compression deformities of the L1-L4 vertebrae and degenerative joint disease of the lumbar spine with spondylolisthesis of L5 over S1.  The examiner opined that the Veteran's back condition was less likely as not caused by or the result of the in-service motor vehicle accident.  The examiner explained that the clinical treatment notes showed that the Veteran was seen three days after the motor vehicle accident in November 1955, at which time he was admitted for a fractured left clavicle, along with complaints of back and left shoulder pain.  However, on separation from service there were no clinical findings regarding the back.  

The Board finds that the VA examiner's opinion is both competent and credible.  Therefore, the Board attaches significant evidentiary value to the persuasive May 2011 opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's lumbar spine symptomatology was not caused by service or the in-service motor vehicle accident.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, there is no competent medical evidence that contradicts the opinion.  

The Board may consider only competent medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of causation where lay assertion on medical causation is not competent evidence.  In the absence of sufficient competent evidence that associates a lumbar spine disability to service, to include an injury in service, the Board finds that the preponderance of the evidence is against the claim that the Veteran incurred a lumbar spine disability in service.  Therefore, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2001); Gilbert, 1 Vet. App. at 49.

B. Bilateral Pes Planus

The Veteran contends that he is entitled to service connection for bilateral pes planus that preexisted service because the condition was permanently aggravated during or due to active service.  The Veteran claims that his bilateral pes planus was treated with steroid injections in service and post-service discharge.  Reportedly, he underwent two major surgeries for his feet in the 1985.  

As noted previously, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, tinnitus, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Initially, the Board notes that since pes planus is the type of condition that is readily amenable to even lay diagnosis, the Board will concede the Veteran has bilateral pes planus.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d. at 1372.  He therefore has at least established that he has a bilateral foot disorder, which is the most fundamental requirement of his claim.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  In the absence of this proof of the claimed disability, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d. at 1372; Buchanan, 451 F. 3d at 1331.

Regarding in-service incurrence, the Board must first determine whether a bilateral foot disorder existed prior to the Veteran's service.  A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b). 

The Veteran's service treatment records contain a December 1954 enlistment examination report that noted asymptomatic grade 3 pes planus with no eversion.  No other foot abnormalities were noted at this time. 

The Board finds that the presumption of soundness does not apply here for the pes planus disability which was noted on examination at entry to service.  Accordingly, in order to warrant service connection for pes planus, it must be shown that the disorder was aggravated by active service.  As noted previously, a pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted with symptoms, worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  A lasting worsening of the condition, a worsening that existed not only at the time of separation but one that still exists currently, is required.  Routen, 10 Vet. App. at 183; Verdon v. Brown, 8 Vet. App. 529 (1996). 

The evidence of record does not show a permanent worsening of the Veteran's pre-existing pes planus during or due to active service.  In so finding, the Board notes that on separation from service in November 1956, the examiner recorded a finding of non-symptomatic grade 3 bilateral flat feet with no weakness or limitation of motion.  It was further noted that the Veteran had a lifetime history of flat feet that were asymptomatic if support was worn.  A comparison of his entrance physical examination in December 1954 to his discharge examination in November 1956 therefore provides no basis to show that the pes planus was more severe at the time of his discharge than at the time of his induction.  Additionally, despite the Veteran's allegations of treatment for flat feet in service, to include treatment with steroid injections, the service treatment records contain no complaints, findings or treatment for bilateral pes planus.  The Board consequently finds that the Veteran's preexisting pes planus did not worsen during service and therefore was not aggravated.  More importantly, the post-service evidence contains no complaints, treatment, history, diagnosis, or findings of bilateral pes planus.  Therefore, the Board finds that the Veteran's pes planus is not shown to have undergone a worsening in severity during service.  Therefore, the Board finds that the pes planus was not aggravated by active service. 

The Board has considered the Veteran's theory that military service caused his pes planus to worsen.  There is nothing in the Veteran's records to support these lay assertions.  Although the Veteran is competent to observe an increase in flatness of his feet, the remaining record is contrary to his assertions.  No medical evidence has been submitted in this regard to show that the Veteran has a current foot disability that is due to any event or incident of his period of active service.  The November 1956 separation examiner noted the same degree of flat feet as the Veteran had at entrance.  No in-service treatment was noted despite notations of treatment for other problems.  In light of the contemporaneous records, his assertion of an increase in severity is not credible. 

The evidence shows that pes planus pre-existed the Veteran's entry to service and did not increase in severity during that service.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral pes planus.  As such, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 


ORDER

The claim for service connection for a bilateral knee disability, to include degenerative joint disease of the knees, is not reopened, and the appeal is denied.

Service connection for a low back condition is denied.

Service connection for bilateral pes planus is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A.  The Board finds that proper adjudication of the left clavicle fracture claim requires additional development and a remand is necessary for the claim. 

The Veteran asserts that his service-connected residuals of a left clavicle fracture are more disabling than currently rated.  While the Board notes that the Veteran was last examined in May 2011, he has alleged that his disability has increased in severity and it appears that medical records may be outstanding.  In this regard, in a statement in October 2011, the Veteran reported that the service-connected left clavicle disability was worsening and he now requires treatment with steroid injections.  Those records should be requested on remand.  Moreover, it should be explained to the Veteran that signed authorizations for the release of his private physicians' records may be necessary before those records may be obtained.  To aid in adjudication, any VA medical records that have not yet been obtained should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Although the Veteran's most recent compensation examination is not unduly remote, because there may have been significant changes in his condition as claimed by the Veteran, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board must remand this claim for a more current examination.

Accordingly, this claim is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who are currently treating him for residuals of a left clavicle fracture, to include treatment with steroid injections.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  All attempts to secure those records must be documented in the claims folder, and the Veteran and his representative should be notified of any unsuccessful efforts.

2.  Obtain and associate with the claims file any outstanding VA treatment records.

3.  After obtaining any outstanding pertinent medical evidence, schedule the Veteran for an appropriate VA examination to identify and evaluate all impairment involving his service-connected residuals of a left clavicle fracture.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file must be made available to the examiner and the examination report should note that review.  All tests and studies deemed necessary by the examiner should be conducted and all clinical findings reported in detail.  The examiner is asked to identify all current manifestations of residuals of a left clavicle fracture, to include dislocation, malunion or nonunion of the clavicle.

4.  Finally, readjudicate the claim for an increased rating for residuals of a left clavicle fracture.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


